[Oo mWON Dr BR WY KF

OoOnN DO FW NY KF CO OU HANI DN FW NY Ke

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

DEAN HIMBLER AVILES, Case No. CV 20-1943-JGB (JPR)

Petitioner,
JUDGMENT

Vv.

HERIBERTO H. TELLEZ et
al.,

)
)
)
)
)
)
)
)
)
Respondents. )
)

 

Pursuant to the Order Dismissing Petition for Writ of Habeas
Corpus and Administratively Closing Case,
IT IS HEREBY ADJUDGED that this action is dismissed without

prejudice to refiling as a civil-rights lawsuit.

DATED: March 9, 2020

 

 
